Citation Nr: 0307571	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.

3.  Entitlement to service connection for residuals of an 
injury to the left second metacarpal joint.

(The issues of service connection for a left ankle disability 
and right carpal tunnel syndrome will be the subject of a 
future decision.)


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1959 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 1998, a 
statement of the case was issued in June 1999, and a 
substantive appeal was received in June 1999.  

A hearing was scheduled for September 1999, but a review of 
the file indicates that the veteran cancelled the hearing.  
Nonetheless, to clarify the veteran's wishes regarding a 
hearing, the Board sent the veteran a letter in January 2003.  
As of this date, no response has been received.  Accordingly, 
the Board will proceed with consideration of the veteran's 
claim based on the evidence of record, as he has essentially 
requested.  See 38 C.F.R. § 20.704(e) (2002).  

The Board is undertaking additional development with regard 
to the issues of entitlement to service connection for a left 
ankle disorder and right carpal tunnel syndrome, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  




FINDINGS OF FACT


1.  A right ankle disability is not shown to be related to 
the veteran's active service.

2.  Left carpal tunnel syndrome is not shown to be related to 
the veteran's active service.

3.  Residuals of an injury to the left second metacarpal 
joint are not shown to be related to the veteran's active 
service.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

2.  Left carpal tunnel syndrome was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

3.  Residuals of an injury to the left second metacarpal 
joint were not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to entitlement to service 
connection for the disabilities enumerated above.  The 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in June 2002 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service and private medical records as well as a VA 
orthopedic examination report.  As the record shows that the 
veteran has been afforded a VA examination in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

On June 1967 report of medical history, the veteran indicated 
no adverse ankle, hand, or wrist symptoms.  July 1968 service 
medical records reflect swelling of the right second 
metacarpal joint.  The April 1969 medical examination report 
reflects no orthopedic abnormalities.  "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  (See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system).  
September 1969 service medical records indicate that the 
veteran injured his left ankle.  A five-day "profile" was 
recommended.

The September 1981 retirement examination report reflects no 
orthopedic abnormalities.  

June 1994 private medical records indicate a diagnosis of 
bilateral carpal tunnel syndrome.  Apparently, the veteran 
complained of progressive worsening of numbness and tingling 
in the hands that began several months prior.  

A July 1994 private medical examination report indicates that 
the veteran's right carpal tunnel syndrome was worse that his 
left carpal tunnel syndrome.  

On January 1998 VA orthopedic examination, the veteran 
indicated that he began to experience left hand tingling in 
1991.  He was diagnosed with carpal tunnel syndrome and 
underwent a left carpal tunnel release of the in 1995 with 
excellent results.  The veteran indicated that he twisted his 
right ankle while running in 1969 and that the symptoms 
resolved.  He reported, however, that he experienced right 
ankle pain during cold weather.  The examiner diagnosed left 
postoperative status carpal tunnel release and no right ankle 
pathology.  A January 1998 X-ray study of the left hand 
reflected normal left hand bones with no evidence of 
fractures or focal bony destruction.  A left wrist X-ray 
study reflected normal bones and no evidence of focal bony 
destruction of fractures.  A right ankle X-ray study 
reflected the following impression: normal with a small 
plantar spur.  

By April 1998 and June 1999 rating decisions, the RO denied 
service connection for the disabilities enumerated above.  

Law and Regulations 

The issues before the Board involves a claim of entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

Service medical records reflect no right ankle injury, and 
current findings reveal no right ankle pathology.  Indeed, a 
January 1998 X-ray study of the right ankle yielded normal 
results.  Absent a present disability, service connection 
cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra.  The 
Board additionally notes that because there is no present 
disability, the question of whether a link to service has 
been established need not be addressed.  38 C.F.R. § 3.303.

Service medical records reflect no injury or complaints 
regarding the left second metacarpal bone or joint.  A 
January 1998 X-ray study of the left hand reflected normal 
left hand bones with no evidence of fractures or focal bony 
destruction.  Absent a present disability, service connection 
cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra.  The 
Board additionally notes that because there is no present 
disability, the question of whether a link to service has 
been established need not be addressed.  38 C.F.R. § 3.303.

Service medical records do not reflect complaints associated 
with the left hand or wrist.  A left wrist X-ray study 
reflected normal bones and no evidence of focal bony 
destruction of fractures.  According to the January 1998 VA 
orthopedic examination report, the veteran underwent left 
carpal tunnel release in 1995.  On January 1998 VA orthopedic 
examination, he reported that carpal tunnel syndrome began in 
1991.  June 1994 private medical records indicate that carpal 
tunnel syndrome symptomatology began several months prior.  
Regardless of the date of onset of carpal tunnel syndrome, 
absent a present diagnosis of left carpal tunnel syndrome, 
service connection for that disability cannot be granted.  
38 C.F.R. § 3.303; Gilpin, supra; Brammer, supra.  The Board 
observes that according to the veteran himself, carpal tunnel 
syndrome symptoms had their onset in the 1990's, long after 
he retired from service.  Service connection cannot be 
granted for a disability that did not originate in service or 
result from another disability that originated in service.  
38 C.F.R. §§ 3.303; 3.310.  

The Board acknowledges that the January 1998 VA orthopedic 
examination report did not address the question of etiology.  
However, there is no need to obtain a medical opinion 
regarding etiology with respect to the foregoing 
disabilities.  Regarding the right ankle, the veteran suffers 
from no present disability.  Clearly, VA need not seek a 
medical opinion regarding the etiology of a disability that 
does not exist as such action would serve no useful purpose.  
38 U.S.C.A. § 5103A; Soyini, supra.  The same is true for the 
veteran's left hand and wrist.  The Board notes, in fact, 
that the veteran complained of right and problems is service, 
but never mentioned the left.  Absent present disabilities, 
the Board need not seek a medical opinion regarding etiology.  
See Id.

This is a case where the preponderance of the evidence weighs 
against the veteran's claims.  Pursuant to a comprehensive 
medical examination in January 1998 that included relevant X-
ray studies, no current disabilities were found, and there is 
no medical evidence to the contrary.  Moreover, service 
medical records make no reference to injuries associated with 
the left ankle, right hand, or right wrist.  As the 
preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.




ORDER

The appeal is denied.



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

